Case 1-Ly-44200-cec Docl FileadU/s//id/ly centered Of/Léily Lii01i1yg

Fill in this information to identify your case:

 

United States Bankruptcy Court for the:
&

z ast District of fs / :
Case number (if known): Chapter you are filing under:
OQ) Chapter 7
(] Chapter 11
() Chapter 12
QX Chapter 13

 

L) Check if this is an
7 ¢. amended filing

   

 

oe

 

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 12415

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing.alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 7 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

 

 

Ea Identify Yourself

/ 1. Your full name

Write the name that is on your
government-issued picture

identification (for example, First “A First name
your driver’s license or VS ny

passport). Middle name Middie name
Bring your picture CLK

identification to your meeting Last name Last name

with the trustee.

About Debtor 1:

Kecth leer

: About Debtor 2 (Spouse Only ina Joint.Case):

 

 

 

 

 

Suffix (Sr, Jr, Hl, Hl)

 

Suffix (Sr., dr, I, HH)

 

/2. All other names you
have used in the last 8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

First name First name i
years :
Include your married or Middle name Middle name :
maiden names. |

Last name Last name :

First name First name’

Middle name Middle name /

Last name Last name i

3. Only the last 4 digits of xx Y S g / OX - XX

| your Social Security XXX —_— _—_ eo oo
number or federal OR OR
Individual Taxpayer 9 9
Identification number XX = XK TL XX RK
(ITIN)

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 1
Case 1-Ly-44200-cec Docl FileadU/s//id/ly centered Of/Léily Lii01i1yg

Kicthlees Aus Clack

Middle Name Last Name

Debtor 4 Case number (if known)

 

First Name

 

 

_ 4. Any business names

and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

About Debtor.1:

A | have not used any business names or EINs.

About Debtor 2 (Spouse Only ina Joint Case):

CJ | have not used any business names or EiNs.

 

Business name

 

Business name

 

Business name

 

Business name

EIN

 

| §. Where you live

 

\O%21 is yst

If Debtor 2 lives at a different address:

 

 

 

 

Number Street

fomatcn WY W233

City State ZIP Code
Queews

County

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

 

 

 

Number Street

 

 

City State ZIP Code

 

County

If Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

 

this district to file for
bankruptcy

 

over the last 180 days before filing this petition,

| nave lived in this district longer than in any
other district.

€] | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

Number Street Number Street ‘

P.O. Box P.O. Box

City State ZIP Code City State ZIP Code
_6. Why you are choosing Check one: Check one:

CJ Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

(J i have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 2
 

 

Debtor 1

Case 1-L9-44200-CeCc

First Name

Kithleev Awa

Middle Name

Docl FiledO/fidiiy entered Of/Laily Lii0lily

Clark

Last Name

Case number (it known),

a Tell the Court About Your Bankruptcy Case

7.

 

The chapter of the
Bankruptcy Code you
are choosing to file
under

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box. :

CJ Chapter 7

CJ Chapter 11
C] Chapter 12
& Chapter 13

 

How you will pay the fee

CJ I will pay the entire fee when | file my petition. Please check with the clerk's office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

pa | need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

C] | request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

 

 

9. Have you filed for KI No
bankruptcy within the
last 8 years? Cl] Yes. District When My DDT WW Case number
District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD/YYYY
10. Are any bankruptcy WB No
cases pending or being a
filed by a spouse who is C] Yes. Debtor Relationship to you
not filing this case with District ___. When Case number, if known.
you, or by a business MM/DD /YYYY
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known,
MM/DD/YYYY
11. Do you rent your YENo. Go toline 12.
residence? (1 Yes. Has your landlord obtained an eviction judgment against you and do you want to stay in your
residence?

Official Form 101

C1 No. Go to line 12.

U Yes. Fill out fnitial Statement About an Eviction Judgment Against You (Form 101A) and file it with
this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy page 3

 
Case 1-Ly-44200-cec Docl FileadU/s//id/ly centered Of/Léily Lii01i1yg

Debtor 1 Rte ceri Ap [S C lal b Case number (if known)

First Name Middie Name Last Name

ee Report About Any Businesses You Own as a Sole Proprietor

 

12. Are youa sole proprietor (GANo. Go to Part 4.
of any full- or part-time
business? CJ Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as

corporation, partnership, or
iLC. anon Pa P Number Street

 

Name of business, if any

 

If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

 

 

City State ZIP Code

Check the appropriate box to describe your business:

(J Health Care Business (as defined in 11 U.S.C. § 101(27A))
Q Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
LJ Stockbroker (as defined in 11 U.S.C. § 101(53A))

©) Commodity Broker (as defined in 14 U.S.C. § 101(6))

(] None of the above

 

 

 

 

13. Are you filing under if you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadlines. \f you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
debtor?

oo. HANo. tam not filing under Chapter 11.
For a definition of small
business debtor, see CINo. | am filing under Chapter 11, but | am NOT a small business debtor according to the definition in
11 U.S.C. § 101(51D). the Bankruptcy Code.

(C) Yes. | am filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

Part a: | Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14. Do you ownorhave any [JNo 4
roperty that poses or is SS = \ A
alleged to pose athreat  SlYes. Whatis the hazard? ocECIOS Ure UctTian
of imminent and
identifiable hazard to
public health or safety?
Or do you own any

property that needs if immediate attention is needed, why is it needed? S ol E to clay 7] - ) c- | t

immediate attention?

For example, do you own
perishable goods, or livestock
that must be fed, or a building

that needs urgent repairs? ) O §- 2. ) S Yy c+

Where is the property?

 

 

 

 

a

 

 

 

 

Number Street
JamalandY VV 33
City State ZIP Code

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 4

 
 

 

 

 

 

Case 1-L9-44200-CeCc

vowr  Lothlees Anas Carle

First Name Middle Name

Last Name

Docl FiledO/fidiiy entered Of/Laily Lii0lily

Case number (if known).

 

Explain Your Efforts to Receive a Briefing About Credit Counseling

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

‘About Debtor As

You must check one:

(} | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

& I received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have. a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

C] | certify that 1 asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

CJ | am not required to receive a briefing about
credit counseling because of:

C] incapacity. 1 have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

C] Disability. My physical disability causes me
to be unable to participate ina
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

() Active duty. | am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for individuals Filing for

About Debtor 2 (Spouse Only. in. a- Joint Case):

You must check one:

) | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

C] | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

CI} | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankrupicy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

lf the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

CJ | am not required to receive a briefing about
credit counseling because of:

C) incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

(J Disability. My physical disability causes me
to be unabie to participate ina
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

() Active duty. [am currently on active military
duty in.a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Bankruptcy page 5
Case 1-Ly-44200-cec Docl FileadU/s//id/ly centered Of/Léily Lii01i1yg

Debtor 1 VK thleens C\ ol \e.

First Name Middle Name Last Name

Case number (if known)

 

 

' Eo Answer These Questions for Reporting Purposes

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”
C] No. Go to line 16b.
TA Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

LJ No. Go to fine 16c.
UL] Yes. Go to line 17.

16. What kind of debts do
you have?

 

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

17. Are you filing under
Chapter 7?

Do you estimate that after C] Yes.iam filing under Chapter 7. Do you estimate that after any exempt property is excluded and
any exempt property is administrative expenses are paid that funds will be available to distribute to unsecured creditors?

M1 No. tam not filing under Chapter 7. Go to line. 18.

excluded and C) No
administrative expenses
are paid that funds will be I Yes

available for distribution
to unsecured creditors?

 

18. How many creditorsdo (1-49 CJ 1,000-5,000 L} 25,001-50,000
you estimate that you C] 50-99 CJ] 5,001-10,000 (2 50,001-100,000
owe? C] 100-199 CJ 40,001-25,000 CI More than 100,000
L] 200-999
19. How much do you C) $0-$50,000 CJ $1,000,001-$10 million UJ $500,000,001-81 billion

estimate your assets to
be worth?

20. How much do you
estimate your liabilities
to be?

C3 $50,001-$100,000
$100,001-$500,000
C) $500,001-$1 million

CJ $0-$50,000

Cl $50,001-$100,000
23,,$100,001-$500,000
C2 $500,001-$1 million

CJ $10,000,001-$50 million
CJ $50,000,001-$100 million
(J $100,000,001-$500 million

CJ $1,000,001-$10 million
C) $140,000,001-$50 million
CQ) $50,000,001-$100 million
(I $100,000,001-$500 million

(2 $1,000,000,001-$10 billion
£3 $10,000,000,001-$50 billion
LJ More than $50 billion

C] $500,000,001-$1 billion

CJ $1,000,000,001-$10 bitlion
CJ $10,000,000,001-$50 billion
(] More than $50 billion

 

Sign Below

For you

Official Form 101

| have examined this petition, and | declare under penalty of perjury that the information provided is true and

correct.

if | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed

under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

x ¢ Hh, CLA.

x

 

Signature of Debtor 4

Executed on 7 iZ} 7
MM / DD /YYYY

Voluntary Petition for Individuals Filing for Bankruptcy

Signature of Debtor 2

Executed on

MM / DD /YYYY

page 6

 
 

Case 1-Ly-44200-cec Docl FileadU/s//id/ly centered Of/Léily Lii01i1yg

Debtor 1 Kath | Red

An Cl afl le

Case number (it known

 

First Name Middle Name

Last Name

 

 

 

 

 

For your attorney, if you are
represented by one

lf you are not represented
by an attorney, you do not
need to file this page.

 

Official Form 101

i, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility
to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
available under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that | have no
knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.

x Date

Signature of Attorney for Debtor MM / DD /YYYY

 

 

Printed name

 

Firm name

 

Number Street

 

 

 

 

City State ZIP Code
Contact phone Email address
Bar number , State

Voluntary Petition for Individuals Filing for Bankruptcy page 7

 
 

Case 1-Ly-44200-cec Docl FileadU/s//id/ly centered Of/Léily Lii01i1yg

Debtor 1 Kath lo nj fio 1 C| a { k Case number (if known)

 

 

 

First Name Middle Name Last Name
For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an should understand that many people find it extremely difficult to represent
attorney themselves successfully. Because bankruptcy has long-term financial and legal

consequences, you are strongly urged to hire a qualified attorney.

If you are represented by :
an attorney, you do not To be successful, you must correctly file and handle your bankruptcy case. The rules are very

need to file this page. technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankrupicy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are-you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

C] No

p= Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

CI No .
BS ves
Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?

Yq No

CJ Yes. Name of Person .
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

 

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if | do not properly handle the case.

x Kettle, CLA x

 

 

 

 

Signature of Debtor 1 Signature of Debtor 2
Date / ) jz} ) ] Date
MM/DD /YYYY MM/ DD /YYYY
Contact phone "7 ly 6S tt Ib Contact phone
Cell phone. : Call phone
Email address Email address

 

 

 

Official Form 1014 Voluntary Petition for Individuals Filing for Bankruptcy page 8
Case 1-Ly-44200-cec Docl FileadU/s//id/ly centered Of/Léily Lii01i1yg

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
wry.uveb-uscourts.gov

 

STATEMENT PURSUANT TO LOCAL
BANKRUPTCY RULE 1073-2(b)

DEBTOR(S): rho Cla k CASE NO.:

Pursuant to Local Bankruptcy Rule 1073-2(b), the debtor (or any other petitioner) hereby makes the following disclosure
concerning Related Cases, to the petitioner’s best knowledge, information and belief:

[NOTE: Cases shall be deemed “Related Cases” for purposes of E.D.N.Y. LBR 1073-1 and E.D.N.Y. LBR 1073-2 if the earlier case
was pending at any time within eight years before the filing of the new petition, and the debtors in such cases: (i) are the same;

(ii) are spouses or ex-spouses; (iii) are afiiliates, as defined in 11 U.S.C. § 101(2): (iv) are general partners in the same partnership;
(v) are a parmership and one or more of its general partners; (vi) are partnerships which share one or more common general partners;
or (vii) have, or within 180 days of the commencement of either of the Related Cases had, an mterest in property that was or is
included in the property of another estate under 11 U.S.C. § 541 {a).]
NO RELATED CASE IS PENDING OR HAS BEEN PENDING AT ANY TIME.

cl THE FOLLOWING RELATED CASE(S}) IS PENDING OR HAS BEEN PENDING:

1. CASE NO.: JUDGE: DISTRICT/DIVISION:

CASE STILL PENDING: (YES/NO}: [ff closed] Date of closing:

CURRENT STATUS OF RELATED CASE:

 

(Discharged/awaiting discharge, confirmed, dismissed, etc.)

MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above}:

 

REAL PROPERTY LISTED IN DEBTOR’S SCHEDULE “A” (REAL PROPERTY’) WHICH WAS ALSO LISTED IN
SCHEDULE “A™ OF RELATED CASES:

 

 

2. CASE NO.: JUDGE: DISTRICT/DIVISION:
CASE STILL PENDING: (YES/NO}: [Ef closed] Date of closing:

CURRENT STATUS OF RELATED CASE:

 

(Discharged/awaiting discharge, confirmed, dismissed, etc.)

MANNER IN WHICH CASES ARE RELATED (Rejer te NOTE above}:

 

REAL PROPERTY LISTED IN DEBTOR’S SCHEDULE “A” (REAL PROPERTY’) WHICH WAS ALSO LISTED IN
SCHEDULE “A” OF RELATED CASES:

 

 
 

Case 1-Ly-44200-cec Docl FileadU/s//id/ly centered Of/Léily Lii01i1yg

[OVER]
DISCLOSURE OF RELATED CASES (cont'd)

3. CASE NQ.: JUDGE: DISTRICT/DIVISION:

CASE STILL PENDING: (YES/NO): [If closed] Date of closing:

CURRENT STATUS OF RELATED CASE:

 

(Discharged/awaiting discharge, confirmed, dismissed, etc.)

MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above}:

 

REAL PROPERTY LISTED IN DEBTOR’S SCHEDULE “A” (REAL PROPERTY’) WHICH WAS ALSO LISTED IN
SCHEDULE “A” OF RELATED CASES:

 

 

NOTE: Pursuant to 11 U.S.C. § 109(g)}, certain individuals who have had prior cases dismissed within the preceding 180 days
may not be eligible to be debtors. Such au individual will be required to file a statement in support of his/her eligibility to file.

TO BE COMPLETED BY DEBTOR/PETITIONER’S ATTORNEY, 4S APPLICABLE:

] am admitted to practice in the Eastern District of New York (¥/N}:

 

CERTIFICATION (to be signed by pro-se debtor/pefitioner or debtor/petitioner’s attorney, as applicable}:

I certify under penalty of perjury that the within bankruptcy case is not related to any case now pending or pending at any

time, except as indicated elsewhere on this form.

Signature of Debtor’s Attorney Signature of Pro-se Debtor/Petitioner

jO%-2) _)S45t

Mailing Address of Debtor/Petitioner

Spematcrn SY 10033

City, State, Zip Code

viattleey Clk 18S vahacom

Email Address

TG &GSPAZIG

Area Code and Telephone Number

 

 

 

 

 

Failure to fully and truthfully provide all information required by the E.D.N.Y. LBR 1073-2 Statement may subject the debtor
or any other petitioner and their attorney to appropriate sanctions, including without limitation conversion, the appointment
of a trustee or the dismissal of the case with prejudice.

NOTE: Any change in address must be reported to the Court immediately IN WRITING. Dismissal of your petition may
otherwise result.
Case 1-Ly-44200-cec Docl FileadU/s//id/ly centered Of/Léily Lii01i1yg

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

C\
In re: Kah | te Aw rk Case No.
Chapter

Debtor(s)
- x

 

DECLARATION OF PRO SE DEBTOR(S)

All individuals filing for bankruptcy pro se (without an attorney), must provide the following information:

Name of Debtor(s): eas \ & ens C\ af k

Address: /Oos—Z) |S Yyst T amo: awa WY \\433
Email Address: Ka ( ex/ Clyk fap& Yalro et

Phone Number: CIN? )& S$7~13164

 

 

 

 

CHECK THE APPROPRIATE RESPONSES:
FILING FEE:
___ PAID THE FILING FEE IN FULL
oA APPLIED FOR INSTALLMENT PAYMENTS OR WAIVER OF THE FILING FEE

PREVIOUS CASES FILED: 1. 2. 3,
ASSISTANCE WITH PAPERWORK:

A NO ASSISTANCE WITH PREPARATION OF/FILING PETITION AND SCHEDULES
____ HAD ASSISTANCE WITH PREPARATION OF/FILING PETITION AND SCHEDULES

If Debtor had assistance, the following information must be completed:

Name of individual who assisted:

 

 

 

Address:
Phone Number: ( }
Amount Paid for Assistance: $

I/We hereby declare the information above under the penalty of perjury.

Dated: 7iehe At; lw CLL

Debtor’s Signature

 

Joint Debtor’s Signature
 

Case 1-Ly-44200-cec Docl FileadU/s//id/ly centered Of/Léily Lii01i1yg

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

In Re: Kos |e aw ad Chk
Case No.
Chapter 13

Debtor(s)

 

VERIFICATION OF CREDITOR MATRIX/LIST OF CREDITORS

 

The undersigned debtor(s) or attorney for the debtor(s) hereby verifies that
the creditor matrix/list of creditors submitted herein is true and correct to the best of his or her
knowledge.

Dated: “] \2] V4

Debtor

 

Joint Debtor

 

Attorney for Debtor

USBC-44 Rev. 3/17/05
Case 1-Ly-44200-cec Docl FileadU/s//id/ly centered Of/Léily Lii01i1yg

CREDITORS

WELLS FARGO BANK, NA
PO BOX 6995
PORTLAND, OR 97228

RUSHMORE LOAN MANAGEMENT
15480 LAGUNA CANYON RD
IRVINE, CA 92618

SHAPIRO, DICARO & BARAK LLC
175 MILE CROSSING BLVD
ROCHESTER, NY 14624

CAPITAL ONE AUTO FINANCE
PO BOX 60511
CITY OF INDUSTRY, CA 91716

PC RICHARD & SONS
150 PRICE PARKWAY
FARMINGDALE, NY 11735

ASPIRE CREDIT UNION
67 WALNUT AVE #401
CLARK, NJ 07066

DEPARTMENT OF ENVIRONMENTAL PROTECTION
59-17 JUNCTION BLVD
FLUSHING, NY 11368

T-MOBILE
PO BOX 37380
ALBUQUERQUE, NM 87176
